Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/10/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 6, 8-10, 13 and 16 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 11/3/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The claim 10 recites “the first rotational angle detecting sensor is disposed radially further inward than the connecting member, at least a portion of the first rotational angle detecting sensor is disposed in a zone that overlaps with the connecting member in the axial direction of the shaft”.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  
Specification supports the claimed feature as below. 
[0056] In the above example, at least a portion of the magnetic detecting element sensor 5 may alternatively be disposed in a zone that overlaps with the connecting member 314 in the axial direction of the shaft 2. For example, a portion of the magnet rotating body 51 may be disposed in a zone that overlaps with the connecting member 314 in the axial direction of the shaft 2. By doing so, reductions in the dimensions of the electric driving apparatus 1 in the axial direction of the shaft 2 can be further achieved.
	Currently drawing (Fig. 1) shows “the first rotational angle detecting sensor (5: 51) is disposed radially further inward than the connecting member (314)” but not shows the claimed alternative feature that “at least a portion of the first rotational angle detecting sensor (5: 51) is disposed in a zone that overlaps with the connecting member (314) in the axial direction of the shaft”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 6 and 8 are rejected under 35 U.S.C. 103 as obvious over INAYAMA et al (JP 2002081961 A, IDS) in view of Makiuchi et al (US 20070046122 A1); or alternatively, INAYAMA et al (JP 2002081961 A, IDS) in view of Nakano et al (US 20130300222 A1, IDS) and Makiuchi et al (US 20070046122 A1).  


a shaft (6); 
a motor (2, 8, stator and rotor) that rotates the shaft; 
a controlling apparatus (substrate 21, a part of “motor drive circuit” 5, 21, ….) [0002, etc.] that controls (rotor position in combination with driver 5) the motor (see NOTE 1 below), the controlling apparatus (21) being disposed so as to be separated from the motor (2, 8) in an axial direction of the shaft (Fig. 6); 
a first rotational angle detecting sensor (21d, Fig. 6) that generates a signal that corresponds to rotation of the shaft, the first rotational angle detecting sensor (21d) being disposed between the controlling apparatus (21) and the motor (2, 8); 
a housing (7a) that accommodates the motor, the controlling apparatus, and the first rotational angle detecting sensor together; and 
a second rotational angle detecting sensor (22) that generates a signal that corresponds to rotation of the shaft, the second rotational angle detecting sensor being disposed at a position that is further away from the motor than the controlling apparatus (21) in the axial direction of the shaft, and being disposed outside the housing (Fig. 6), 
wherein: the first rotational angle detecting sensor is a magnetic detecting element sensor (“Hall elements or MR elements”) [0020] that comprises: 
a magnet rotating body (20) that includes a magnet (20), and that rotates together with the shaft; and a magnetic detecting element (21d) that detects magnetism from the magnet; and 
the second rotational angle detecting sensor (22) is a resolver [0034]. 

This means overall controlling apparatus is formed by many components listed and any other unlisted components (“include” is inclusive open-phrase).  Some of listed components are directly acting to control the motors, some of them are accessory components not directly acting to control the motors.  No single component is solely acting for control of the motor.  Thus, a controlling apparatus that controls the motor can be one of the components because “a controlling apparatus” means one of them.  The circuit substrate 21 has at least a circuit on the substrate for circuitry of sensors.  In this sense, circuit substrate 21 is one of components for control of the motor.  
INAYAMA further discloses the housing (7a) comprises: a case (cylinder portion of 7a) on which an opening portion is disposed; and a cover (rear plate) that covers the opening portion; the motor (2, 8) is accommodated inside the case; the controlling apparatus (13) is accommodated inside the cover; the controlling apparatus (21) is accommodated inside the cover (Fig. 6).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for reduction not in size as motor control apparatus integrated.  

Makiuchi discloses a partitioning wall (4A) that is disposed between the motor (2, 3) and the controlling apparatus (13); an inner circumferential portion (4A between sensor 11 and magnet 6, Fig. 2, 5) of the partitioning wall (4a) is formed into a sensor position plate portion (13) that partitions a space between the magnet rotating body (6) and the magnetic detecting element (11), and a thickness of the sensor position plate portion is thinner than a thickness of the partitioning wall in portions other than the sensor position plate portion.   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for protection of motor parts while magnetic sensor is on the controlling apparatus.  
Alternatively, regards a controlling apparatus and housing, Nakano teaches (see JP office action in IDS) a controlling apparatus (30) [0027] that controls the motor, the controlling apparatus being disposed so as to be separated from the motor (12-15) in an axial direction of the shaft (16); and housing comprises: a case (11) on which an opening portion is disposed; and a cover (40, 50) that covers the opening portion; the motor (12-15) is accommodated inside the case; the controlling apparatus is accommodated inside the cover; and the opening portion is closed by a partitioning wall (13a) that is disposed between the motor and the controlling apparatus.  Note that 

As for claim 8, INAYAMA as combined discloses the electric driving apparatus according to claim 6, wherein the magnetic detecting element (21d of INAYAMA) is mounted to the controlling apparatus (21 of INAYAMA, or as combined to Nakano’s controlling apparatus 30). 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over INAYAMA in view of Makiuchi/Nakano, and in further view of Lutz (US 6693422 B2).  
As for claims 9 and 13, INAYAMA as combined discloses the electric driving apparatus according to claims 6 and 8 respectively, wherein Nakano discloses a connecting member (13a) that is electrically connected to both the motor and the controlling apparatus is disposed on the motor [0028]; the connecting member is disposed between the motor and the controlling apparatus (Fig. 1), except the first rotational angle detecting sensor is disposed radially further inward than the connecting member.  
Lutz teaches (Figs. 7-9) that the rotational angle detecting sensor (722, 922) is located variously, and Fig. 9 shows the rotational angle detecting sensor is disposed radially further inward than (outermost portion of) the sensor magnet (100, 904).  .  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 10 is allowable.  However, note objection to drawing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834